DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 22 is objected to because of the following informalities:  lines 7-8 recite “based in part on the second relative elevation difference the third relative elevation difference”. This is improper grammar.  Appropriate correction is required.
The Examiner notes that it appears that the claim should read as “based in part on the second relative elevation difference and the third relative elevation difference”.

Claim 29 is objected to because of the following informalities:  lines 6-7 recite “based in part on the second relative elevation difference the third relative elevation difference”. This is improper grammar.  Appropriate correction is required.
The Examiner notes that it appears that the claim should read as “based in part on the second relative elevation difference and the third relative elevation difference”.

Claim 36 is objected to because of the following informalities:  lines 8-9 recite “based in part on the second relative elevation difference the third relative elevation difference”. This is improper grammar.  Appropriate correction is required.
The Examiner notes that it appears that the claim should read as “based in part on the second relative elevation difference and the third relative elevation difference”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 30 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 23, the subject matter is the claimed “wherein the autonomous navigation system is further configured to: determine a flow rate of the non-solid object; and based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object”.
There is no disclosure of how a “flow rate” is determined.
P[0065] of the Applicant’s specification recites “In some embodiments, a vehicle is configured to detect the presence of a non-solid object which comprises a fluid on a roadway in an external environment and can determine whether the non-solid object poses an obstacle or interference based at least in part upon a determined depth of the fluid at least meeting one or more thresholds, a flow rate of the fluid at least meeting one or more thresholds, some combination thereof, etc.” and P[0076] recites “A solid object that does not present an obstacle or interference, for example, may include a pool comprising moving water which is smaller than a certain threshold level and includes water flowing at less than a threshold rate, and the vehicle may be navigated along the present driving route, even if such navigation results in the vehicle passing through at least a portion of the pool”, however, there is no disclosure of how the “flow rate” is determined, and the disclosure recites the use of the “flow rate” and the rate of “water flowing” without disclosing how the flow rate or rate of “water flowing” is determined.
As such, there is no indication in the specification that the inventors had possession of a system configured to determine a flow rate of the non-solid object, and based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object.

As per Claim 30, the subject matter is the claimed “The method of claim 28, further comprising: determining a flow rate of the non-solid object; and based on the determined flow rate satisfying a flow rate threshold, navigating the vehicle along the driving route which avoids intersecting with the non-solid object”.
There is no disclosure of how a “flow rate” is determined.
P[0065] of the Applicant’s specification recites “In some embodiments, a vehicle is configured to detect the presence of a non-solid object which comprises a fluid on a roadway in an external environment and can determine whether the non-solid object poses an obstacle or interference based at least in part upon a determined depth of the fluid at least meeting one or more thresholds, a flow rate of the fluid at least meeting one or more thresholds, some combination thereof, etc.” and P[0076] recites “A solid object that does not present an obstacle or interference, for example, may include a pool comprising moving water which is smaller than a certain threshold level and includes water flowing at less than a threshold rate, and the vehicle may be navigated along the present driving route, even if such navigation results in the vehicle passing through at least a portion of the pool”, however, there is no disclosure of how the “flow rate” is determined, and the disclosure recites the use of the “flow rate” and the rate of “water flowing” without disclosing how the flow rate or rate of “water flowing” is determined.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining a flow rate of the non-solid object, and based on the determined flow rate satisfying a flow rate threshold, navigating the vehicle along the driving route which avoids intersecting with the non-solid object.

As per Claim 37, the subject matter is the claimed “The one or more non-transitory, computer-readable media of claim 35, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to: determine a flow rate of the non-solid object; and based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object”.
There is no disclosure of how a “flow rate” is determined.
P[0065] of the Applicant’s specification recites “In some embodiments, a vehicle is configured to detect the presence of a non-solid object which comprises a fluid on a roadway in an external environment and can determine whether the non-solid object poses an obstacle or interference based at least in part upon a determined depth of the fluid at least meeting one or more thresholds, a flow rate of the fluid at least meeting one or more thresholds, some combination thereof, etc.” and P[0076] recites “A solid object that does not present an obstacle or interference, for example, may include a pool comprising moving water which is smaller than a certain threshold level and includes water flowing at less than a threshold rate, and the vehicle may be navigated along the present driving route, even if such navigation results in the vehicle passing through at least a portion of the pool”, however, there is no disclosure of how the “flow rate” is determined, and the disclosure recites the use of the “flow rate” and the rate of “water flowing” without disclosing how the flow rate or rate of “water flowing” is determined.
As such, there is no indication in the specification that the inventors had possession of one or more non-transitory, computer-readable media comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to determine a flow rate of the non-solid object, and based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 31 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 24, the claim recites “The system of claim 21, wherein to navigate the vehicle, the autonomous navigation system is further configured to: send information identifying the non-solid object to one or more vehicle control systems”.
It is unclear what the “information identifying the non-solid object” is and by what system component it is generated. For example, it is unclear if the “information identifying the non-solid object” is the same as the “sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object” of parent Claim 21, or if this “information” is not related to the “sensor data” and is generated by some other system component that is not claimed.
Therefore, the claim is unclear.

As per Claim 31, the claim recites “The method of claim 28, further comprising: sending information identifying the non-solid object to one or more vehicle control systems”.
It is unclear what the “information identifying the non-solid object” is and by what system component it is generated. For example, it is unclear if the “information identifying the non-solid object” is the same as the “sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object” of parent Claim 28, or if this “information” is not related to the “sensor data” and is generated by some other system component that is not claimed.
Therefore, the claim is unclear.

As per Claim 38, the claim recites “The one or more non-transitory, computer-readable media of claim 35, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to: send information identifying the non-solid object to one or more vehicle control systems”.
It is unclear what the “information identifying the non-solid object” is and by what system component it is generated. For example, it is unclear if the “information identifying the non-solid object” is the same as the “sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object” of parent Claim 35, or if this “information” is not related to the “sensor data” and is generated by some other system component that is not claimed.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 25, 27, 28, 31, 32, 34, 35, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (EP2698299A1).

Regarding Claim 21, Webb teaches the claimed system, comprising:
one or more processors (“…central controller 30…”, see P[0015]); and
a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to implement an autonomous navigation system configured to:
detect a non-solid object on a terrain of an environment, the non-solid object comprising a fluid substance, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object (“The primary 10, 11 and secondary sensor sets are differentiated by how they detect the presence of water, and water depth. The primary sensor set 10, 11 can detect water depth remotely at a distance away from the sensor, and furthermore, can detect water depth at a number of different locations”, see P[0017]);
determine a depth of the non-solid object based at least on a relative elevation difference between a surface of the non-solid object and a portion of the terrain under the non-solid object (“…the primary sensor set 10, 11 comprise bathymetric LIDAR sensors which utilise a light transceiver to transmit light to, and receive light from the surrounding environment to detect the range to targets such as the top surface of the water, and also the ground surface below the water”, see P[0022] and “…the difference between the time taken for the light to be returned from the top surface of the water and the time taken for the light to be returned from the ground surface below the water allows water depth at a location to be determined”, see P[0024]); and
based on the determined depth satisfying a depth threshold, navigate a vehicle along a driving route which avoids intersecting with the non-solid object (“The electronic display screen displays calculated water depth at the first and second locations in a way that allow the driver to make an informed decision how to control the vehicle through a body of water. In particular, the electronic display screen communicates to the driver whether a water depth limit will be reached at a certain position relative to the vehicle, and guides and warns the user of the risks of driving the vehicle along a particular route through the water”, see P[0028] and “…the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on the calculated water depth and terrain detected around the vehicle 1”, see P[0030] and “…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]).

Regarding Claim 24, Webb teaches the claimed system of claim 21, wherein to navigate the vehicle, the autonomous navigation system is further configured to:
send information identifying the non-solid object to one or more vehicle control systems (“Additional information that can also be displayed includes the difference between the current water depth, and the water depth limit of the vehicle, whether obstacles or other submerged hazards exist, the orientation of the vehicle relative to the water surface and ground below, and the detected dynamic water conditions. The information presented by the user interface 40 may be numerically and/or diagrammatically represented”, see P[0029] and “…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]).

Regarding Claim 25, Webb teaches the claimed system of claim 21, wherein to navigate the vehicle, the autonomous navigation system is further configured to:
incorporate, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the virtual representation of the environment (“Additional information that can also be displayed includes the difference between the current water depth, and the water depth limit of the vehicle, whether obstacles or other submerged hazards exist, the orientation of the vehicle relative to the water surface and ground below, and the detected dynamic water conditions. The information presented by the user interface 40 may be numerically and/or diagrammatically represented”, see P[0029]).

Regarding Claim 27, Webb teaches the claimed system of claim 21, wherein the one or more sensors comprise one or more of a radar sensor, an optical sensor, a spectroscopic sensor, or a chemical agent sensor (“…LIDAR sensors…”, see P[0006]).

Regarding Claim 28, Webb teaches the claimed method, comprising: performing, by one or more computer systems (see P[0015]):
detecting a non-solid object on a terrain of an environment, the non-solid object comprising a fluid substance, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object (“The primary 10, 11 and secondary sensor sets are differentiated by how they detect the presence of water, and water depth. The primary sensor set 10, 11 can detect water depth remotely at a distance away from the sensor, and furthermore, can detect water depth at a number of different locations”, see P[0017]);
determining a depth of the non-solid object based at least on a relative elevation difference between a surface of the non-solid object and a portion of the terrain under the non-solid object (“…the primary sensor set 10, 11 comprise bathymetric LIDAR sensors which utilise a light transceiver to transmit light to, and receive light from the surrounding environment to detect the range to targets such as the top surface of the water, and also the ground surface below the water”, see P[0022] and “…the difference between the time taken for the light to be returned from the top surface of the water and the time taken for the light to be returned from the ground surface below the water allows water depth at a location to be determined”, see P[0024]); and
based on the determined depth satisfying a depth threshold, navigating a vehicle along a driving route which avoids intersecting with the non- solid object (“The electronic display screen displays calculated water depth at the first and second locations in a way that allow the driver to make an informed decision how to control the vehicle through a body of water. In particular, the electronic display screen communicates to the driver whether a water depth limit will be reached at a certain position relative to the vehicle, and guides and warns the user of the risks of driving the vehicle along a particular route through the water”, see P[0028] and “…the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on the calculated water depth and terrain detected around the vehicle 1”, see P[0030] and “…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]).

Regarding Claim 31, Webb teaches the claimed method of claim 28, further comprising:
sending information identifying the non-solid object to one or more vehicle control systems (“Additional information that can also be displayed includes the difference between the current water depth, and the water depth limit of the vehicle, whether obstacles or other submerged hazards exist, the orientation of the vehicle relative to the water surface and ground below, and the detected dynamic water conditions. The information presented by the user interface 40 may be numerically and/or diagrammatically represented”, see P[0029] and “…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]).

Regarding Claim 32, Webb teaches the claimed method of claim 28, further comprising:
incorporating, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the virtual representation of the environment (“Additional information that can also be displayed includes the difference between the current water depth, and the water depth limit of the vehicle, whether obstacles or other submerged hazards exist, the orientation of the vehicle relative to the water surface and ground below, and the detected dynamic water conditions. The information presented by the user interface 40 may be numerically and/or diagrammatically represented”, see P[0029]).

Regarding Claim 34, Webb teaches the claimed method of claim 28, wherein the one or more sensors comprise one or more of a radar sensor, an optical sensor, a spectroscopic sensor, or a chemical agent sensor (“…LIDAR sensors…”, see P[0006]).

Regarding Claim 35, Webb teaches the claimed one or more non-transitory, computer-readable media storing a program of instructions which, when executed on or across one or more processors (“…central controller 30…”, see P[0015]), cause the one or more processors:
detect a non-solid object on a terrain of an environment, the non-solid object comprising a fluid substance, based on processing sensor data generated by one or more sensors configured to monitor the environment to detect one or more features of the non-solid object (“The primary 10, 11 and secondary sensor sets are differentiated by how they detect the presence of water, and water depth. The primary sensor set 10, 11 can detect water depth remotely at a distance away from the sensor, and furthermore, can detect water depth at a number of different locations”, see P[0017]);
determine a depth of the non-solid object based at least on a relative elevation difference between a surface of the non-solid object and a portion of the terrain under the non-solid object (“…the primary sensor set 10, 11 comprise bathymetric LIDAR sensors which utilise a light transceiver to transmit light to, and receive light from the surrounding environment to detect the range to targets such as the top surface of the water, and also the ground surface below the water”, see P[0022]); and
based on the determined depth satisfying a depth threshold, navigate a vehicle along a driving route which avoids intersecting with the non-solid object (“The electronic display screen displays calculated water depth at the first and second locations in a way that allow the driver to make an informed decision how to control the vehicle through a body of water. In particular, the electronic display screen communicates to the driver whether a water depth limit will be reached at a certain position relative to the vehicle, and guides and warns the user of the risks of driving the vehicle along a particular route through the water”, see P[0028] and “…the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on the calculated water depth and terrain detected around the vehicle 1”, see P[0030] and “…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]).

Regarding Claim 38, Webb teaches the claimed one or more non-transitory, computer-readable media of claim 35, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to:
send information identifying the non-solid object to one or more vehicle control systems (“Additional information that can also be displayed includes the difference between the current water depth, and the water depth limit of the vehicle, whether obstacles or other submerged hazards exist, the orientation of the vehicle relative to the water surface and ground below, and the detected dynamic water conditions. The information presented by the user interface 40 may be numerically and/or diagrammatically represented”, see P[0029] and “…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]).

Regarding Claim 39, Webb teaches the claimed one or more non-transitory, computer-readable media of claim 35, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to:
incorporate, into a virtual representation of the environment, a virtual representation of the non-solid object which characterizes the non-solid object as a solid object in the virtual representation of the environment (“Additional information that can also be displayed includes the difference between the current water depth, and the water depth limit of the vehicle, whether obstacles or other submerged hazards exist, the orientation of the vehicle relative to the water surface and ground below, and the detected dynamic water conditions. The information presented by the user interface 40 may be numerically and/or diagrammatically represented”, see P[0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (EP2698299A1) in view of Owen et al. (2018/0215381).

Regarding Claim 22, Webb does not expressly recite the claimed system of claim 21, wherein the autonomous navigation system is further configured to:
determine a second relative elevation difference between the vehicle and the surface of the non-solid object; and
determine a third relative elevation difference between the vehicle and the portion of the terrain, wherein the depth of the non-solid object is determined further based in part on the second relative elevation difference the third relative elevation difference.
However, Owen et al. (2018/0215381) teaches determining a water depth by determining a distance from vehicle sensors to the surface of a water obstacle, and by determining a distance from the sensors to the ground, where this may be performed while the vehicle enters the water obstacle (Owen et al.; see P[0053]), where because the sensors are part of the vehicle, the distance from the sensors to the surface is equivalent to the claimed “second relative elevation difference”, and because the distance between the sensors and the ground may be performed when the vehicle enters the water obstacle, this results in the ground being the ground that is underneath the surface of the water obstacle, resulting in the distance between the sensors and the ground being equivalent to the “third relative elevation difference”, where the Examiner notes that because the vehicle of Owen et al. does not fly or float, clearly any determination of the distance between the sensors and the ground when the vehicle enters the water obstacle will be accurate with respect to any terrain beneath the water obstacle surface.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Owen et al., and wherein the autonomous navigation system is further configured to determine a second relative elevation difference between the vehicle and the surface of the non-solid object, and determine a third relative elevation difference between the vehicle and the portion of the terrain, wherein the depth of the non-solid object is determined further based in part on the second relative elevation difference the third relative elevation difference, as rendered obvious by Owen et al., in order to, for a “non-solid object” of water, determine if a “depth of the water” is “considered to be too deep for the vehicle to traverse” (Owen et al.; see P[0067]).

Regarding Claim 29, Webb does not expressly recite the claimed method of claim 28, further comprising:
determining a second relative elevation difference between the vehicle and the surface of the non-solid object; and
determining a third relative elevation difference between the vehicle and the portion of the terrain, wherein the depth of the non-solid object is determined further based in part on the second relative elevation difference the third relative elevation difference.
However, Owen et al. (2018/0215381) teaches determining a water depth by determining a distance from vehicle sensors to the surface of a water obstacle, and by determining a distance from the sensors to the ground, where this may be performed while the vehicle enters the water obstacle (Owen et al.; see P[0053]), where because the sensors are part of the vehicle, the distance from the sensors to the surface is equivalent to the claimed “second relative elevation difference”, and because the distance between the sensors and the ground may be performed when the vehicle enters the water obstacle, this results in the ground being the ground that is underneath the surface of the water obstacle, resulting in the distance between the sensors and the ground being equivalent to the “third relative elevation difference”, where the Examiner notes that because the vehicle of Owen et al. does not fly or float, clearly any determination of the distance between the sensors and the ground when the vehicle enters the water obstacle will be accurate with respect to any terrain beneath the water obstacle surface.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Owen et al., and to determine a second relative elevation difference between the vehicle and the surface of the non-solid object, and determine a third relative elevation difference between the vehicle and the portion of the terrain, wherein the depth of the non-solid object is determined further based in part on the second relative elevation difference the third relative elevation difference, as rendered obvious by Owen et al., in order to, for a “non-solid object” of water, determine if a “depth of the water” is “considered to be too deep for the vehicle to traverse” (Owen et al.; see P[0067]).

Regarding Claim 36, Webb does not expressly recite the claimed one or more non-transitory, computer-readable media of claim 35, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to:
determine a second relative elevation difference between the vehicle and the surface of the non-solid object; and
determine a third relative elevation difference between the vehicle and the portion of the terrain, wherein the depth of the non-solid object is determined further based in part on the second relative elevation difference the third relative elevation difference.
However, Owen et al. (2018/0215381) teaches determining a water depth by determining a distance from vehicle sensors to the surface of a water obstacle, and by determining a distance from the sensors to the ground, where this may be performed while the vehicle enters the water obstacle (Owen et al.; see P[0053]), where because the sensors are part of the vehicle, the distance from the sensors to the surface is equivalent to the claimed “second relative elevation difference”, and because the distance between the sensors and the ground may be performed when the vehicle enters the water obstacle, this results in the ground being the ground that is underneath the surface of the water obstacle, resulting in the distance between the sensors and the ground being equivalent to the “third relative elevation difference”, where the Examiner notes that because the vehicle of Owen et al. does not fly or float, clearly any determination of the distance between the sensors and the ground when the vehicle enters the water obstacle will be accurate with respect to any terrain beneath the water obstacle surface.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Owen et al., and for the one or more non-transitory, computer-readable media of claim 35 to further be comprised of instructions that, when executed on or across the one or more processors, cause the one or more processors to determine a second relative elevation difference between the vehicle and the surface of the non-solid object, and determine a third relative elevation difference between the vehicle and the portion of the terrain, wherein the depth of the non-solid object is determined further based in part on the second relative elevation difference the third relative elevation difference, as rendered obvious by Owen et al., in order to, for a “non-solid object” of water, determine if a “depth of the water” is “considered to be too deep for the vehicle to traverse” (Owen et al.; see P[0067]).



Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (EP2698299A1) in view of Hoare et al. (10,302,760).

Regarding Claim 23, Webb does not expressly recite the claimed system of claim 21, wherein the autonomous navigation system is further configured to:
determine a flow rate of the non-solid object; and
based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object.
However, Hoare et al. (10,302,760) teaches determining a depth and flow rate of water (Hoare et al.; see col.10, particularly lines 36-50), and teaches that it is not desirable to cause a vehicle to wade into water that is moving “beyond a certain speed” (Hoare et al.; see col.10, particularly lines 23-35). Because Webb teaches navigating a vehicle by providing an alternative route to avoid a body of water and also teaches autonomously controlling vehicle components to the same end (“…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]), when modifying Webb with Hoare et al., a person having ordinary skill in the art would find it obvious to simply avoid water that is moving beyond a certain speed, such as the water of the teachings of Hoare et al. as cited above, and then avoiding such water as in Webb.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Hoare et al., and wherein the autonomous navigation system is further configured to determine a flow rate of the non-solid object, and based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object, as rendered obvious by Hoare et al. as explained above, in order to prevent water from causing a vehicle to “deviate from its course” and to perform wading only in “standing water” (Hoare et al.; see col.10, particularly lines 23-35).

Regarding Claim 30, Webb does not expressly recite the claimed method of claim 28, further comprising:
determining a flow rate of the non-solid object; and
based on the determined flow rate satisfying a flow rate threshold, navigating the vehicle along the driving route which avoids intersecting with the non-solid object.
However, Hoare et al. (10,302,760) teaches determining a depth and flow rate of water (Hoare et al.; see col.10, particularly lines 36-50), and teaches that it is not desirable to cause a vehicle to wade into water that is moving “beyond a certain speed” (Hoare et al.; see col.10, particularly lines 23-35). Because Webb teaches navigating a vehicle by providing an alternative route to avoid a body of water and also teaches autonomously controlling vehicle components to the same end (“…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]), when modifying Webb with Hoare et al., a person having ordinary skill in the art would find it obvious to simply avoid water that is moving beyond a certain speed, such as the water of the teachings of Hoare et al. as cited above, and then avoiding such water as in Webb.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Hoare et al., and to determine a flow rate of the non-solid object, and based on the determined flow rate satisfying a flow rate threshold, navigating the vehicle along the driving route which avoids intersecting with the non-solid object, as rendered obvious by Hoare et al. as explained above, in order to prevent water from causing a vehicle to “deviate from its course” and to perform wading only in “standing water” (Hoare et al.; see col.10, particularly lines 23-35).

Regarding Claim 37, Webb does not expressly recite the claimed one or more non-transitory, computer-readable media of claim 35, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to:
determine a flow rate of the non-solid object; and
based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object.
However, Hoare et al. (10,302,760) teaches determining a depth and flow rate of water (Hoare et al.; see col.10, particularly lines 36-50), and teaches that it is not desirable to cause a vehicle to wade into water that is moving “beyond a certain speed” (Hoare et al.; see col.10, particularly lines 23-35). Because Webb teaches navigating a vehicle by providing an alternative route to avoid a body of water and also teaches autonomously controlling vehicle components to the same end (“…the combination of sensors, controller and user interface allow an assessment to be made of the conditions of the environment surrounding the vehicle to assist the driver in determining whether it is advisable to continue along a current route through a body of water. Furthermore, assistance is provided to the driver by indicating alternative routes that minimises any adverse effect caused to the vehicle by water. To the same end, it is also possible for the road vehicle to autonomously control the behaviour of its components in response to the detected or predicted conditions”, see P[0032]), when modifying Webb with Hoare et al., a person having ordinary skill in the art would find it obvious to simply avoid water that is moving beyond a certain speed, such as the water of the teachings of Hoare et al. as cited above, and then avoiding such water as in Webb.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Hoare et al., and for the one or more non-transitory, computer-readable media of claim 35 to further be comprised of instructions that, when executed on or across the one or more processors, cause the one or more processors to determine a flow rate of the non-solid object, and based on the determined flow rate satisfying a flow rate threshold, navigate the vehicle along the driving route which avoids intersecting with the non-solid object, as rendered obvious by Hoare et al. as explained above, in order to prevent water from causing a vehicle to “deviate from its course” and to perform wading only in “standing water” (Hoare et al.; see col.10, particularly lines 23-35).



Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (EP2698299A1) in view of Laake (8,391,562).

Regarding Claim 26, Webb does not expressly recite the claimed system of claim 21, wherein an elevation of the portion of the terrain is determined based on a world model of the environment.
However, Laake (8,391,562) teaches water tables mapping, where a depth of a water table may be determined by using a digital elevation model that represents a ground surface topography, where a depth of a water table is calculated using the elevations of the digital elevation model and a determined elevation of the water table (Laake; see col.4, particularly lines 16-29 and col.5, particularly lines 4-8). Furthermore, Laake teaches the use of water table depth to determine an impact on wheeled vehicle access (Laake; see col.3, particularly lines 31-38 and TABLE 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Laake, and wherein an elevation of the portion of the terrain is determined based on a world model of the environment, as rendered obvious by Laake, in order to determine an “impact on the access for vehicles” (Laake; see col.3, particularly lines 31-38).

Regarding Claim 33, Webb does not expressly recite the claimed method of claim 28, wherein an elevation of the portion of the terrain is determined based on a world model of the environment.
However, Laake (8,391,562) teaches water tables mapping, where a depth of a water table may be determined by using a digital elevation model that represents a ground surface topography, where a depth of a water table is calculated using the elevations of the digital elevation model and a determined elevation of the water table (Laake; see col.4, particularly lines 16-29 and col.5, particularly lines 4-8). Furthermore, Laake teaches the use of water table depth to determine an impact on wheeled vehicle access (Laake; see col.3, particularly lines 31-38 and TABLE 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Laake, and wherein an elevation of the portion of the terrain is determined based on a world model of the environment, as rendered obvious by Laake, in order to determine an “impact on the access for vehicles” (Laake; see col.3, particularly lines 31-38).

Regarding Claim 40, Webb does not expressly recite the claimed one or more non-transitory, computer-readable media of claim 35, wherein an elevation of the portion of the terrain is determined based on a world model of the environment.
However, Laake (8,391,562) teaches water tables mapping, where a depth of a water table may be determined by using a digital elevation model that represents a ground surface topography, where a depth of a water table is calculated using the elevations of the digital elevation model and a determined elevation of the water table (Laake; see col.4, particularly lines 16-29 and col.5, particularly lines 4-8). Furthermore, Laake teaches the use of water table depth to determine an impact on wheeled vehicle access (Laake; see col.3, particularly lines 31-38 and TABLE 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webb with the teachings of Laake, and wherein an elevation of the portion of the terrain is determined based on a world model of the environment, as rendered obvious by Laake, in order to determine an “impact on the access for vehicles” (Laake; see col.3, particularly lines 31-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662